


110 HR 2841 IH: To amend the wetlands reserve program of the Department

U.S. House of Representatives
2007-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2841
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2007
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the wetlands reserve program of the Department
		  of Agriculture to exclude from enrollment under the program land subject to a
		  State or local set-back requirement unless the Secretary determines that
		  enrollment of the land is essential to restore or preserve
		  wetlands.
	
	
		1.Additional condition on
			 enrollment of land in wetlands reserve programSection 1237(e) of the Food Security Act of
			 1985 (16 U.S.C. 3837(e)) is amended—
			(1)by striking
			 or at the end of paragraph (1);
			(2)by
			 striking the period at the end of paragraph (2) and inserting ;
			 or; and
			(3)by adding at the
			 end the following new paragraph:
				
					(3)land otherwise eligible for enrollment
				under subsection (c) or (d) if the land is subject to a State or local set-back
				requirement unless the land is part of a larger parcel to be enrolled in the
				program and the Secretary determines that enrollment of the land subject to the
				set-back requirement is essential to restore or preserve wetlands on the larger
				parcel.
					.
			
